DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/10/2021 has been entered and fully considered.
Claims 1-4 and 16-20 were previously allowed and claims 5-9, 11-15 and 21 are pending of which claim 5 is independent.  Claim 5 is now amended by incorporating all features of cancelled claim 10 previously indicated allowable if rewritten in independent form by incorporating all intervening claims.
Allowable Subject Matter
Claims 1-9 and 11-21 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks submitted on 05/10/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
The prior art of record fails to teach an audio/video recording and communication device (A/V device) comprising a first network interface for communicating over a wireless local area network (WLAN) and a second network interface for communicating over a low-power wide-area network (LPWAN) and sending, using the second network interface and over the LPWAN, at least a portion of data packet to an electronic device and receiving, using the second network interface and over the LPWAN, a third data packet from the electronic device and generating a fourth data packet indicating that the in claim 1.  These limitations, in combination with the remaining limitation of claim 1 are not taught nor suggested by the prior art of record.
Dependent claims 2-4 depend respectively on independent parent claim 1 and are allowed for the same reasons as the parent claim 1.
The prior art of record fails to teach an audio/video recording and communication device (A/V device) comprising a first network interface and a second network interface 
sending, using the second network interface and over a second network, a data to an electronic device, the data representing a first command associated with the electronic device and receiving, using the second network interface and over the second network, fifth data from the electronic device, the fifth data indicating that the first command was performed by the electronic device; and sending, using the first network interface and over the first network, sixth data to a remote system, the sixth data indicating that the first command was performed by the electronic device. as substantially described in claim 5.  These limitations, in combination with the remaining limitation of claim 5 are not taught nor suggested by the prior art of record.
	Dependent claims 6-9, 11-15 and 21 depend respectively on independent parent claim 5 and are allowed for the same reasons as the parent claim 5.
	The prior art of record fails to teach a method comprising establishing, using a first network interface, a first network connection with a remote system and further  receiving, using the first network connection, second data representing a command for an electronic device and further establishing, using a second network interface, a in claim 16.  These limitations, in combination with the remaining limitation of claim 16 are not taught nor suggested by the prior art of record.
	Dependent claims 17-20 depend respectively on independent parent claim 16 and are allowed for the same reasons as the parent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474